Exhibit 10.43

EXECUTIVE CHANGE OF CONTROL AGREEMENT

December 30, 2008

 

[Omitted]

   Executive

RadiSys Corporation, an Oregon corporation

5445 NE Dawson Creek Parkway

Hillsboro, OR 97124

   the Company

1. Employment Relationship. Executive is currently employed by the Company as
Vice President of Global Operations. Executive and the Company acknowledge that
either party may terminate this employment relationship at any time and for any
or no reason, provided that each party complies with the terms of this
Agreement.

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Executive promises to execute and deliver the Release of Claims to the
Company within 21 days (or, if required by applicable law, 45 days) from the
last day of Executive’s active employment. Executive shall forfeit the severance
benefits outlined in this Agreement in the event that he fails to execute and
deliver the Release of Claims to the Company in accordance with the timing and
other provisions of the preceding sentence or revokes such Release of Claims
prior to the “Effective Date” (as such term is defined in the Release of Claims)
of the Release of Claims.

3. Additional Compensation Upon Certain Termination Events.

3.1 Change of Control. In the event of a Termination of Executive’s Employment
(as defined in Section 6.1) (i) by the Company other than for Cause (as defined
in Section 6.2), death or Disability (as defined in Section 6.4), or (ii) by
Executive as a result of a requirement to accept a position greater than
twenty-five (25) miles from Executive’s current work location or a position of
less total compensation (i.e. base salary plus bonus target), and provided any
of the events identified in the preceding clauses (i) and (ii) occurs within 12
months following a Change of Control (as defined in Section 6.3 of this
Agreement) or within three months preceding a Change of Control, and contingent
upon Executive’s execution of the Release of Claims without revocation within
the time period described in Section 2 above and compliance with Section 9,
Executive shall be entitled to the following benefits:

(a) As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
lump sum, an amount equal to nine (9) months of Executive’s annual base pay at
the highest annual rate in effect at any time within the 12-month period
preceding the date of termination. Severance pay that is payable under this
Agreement shall be paid to Executive on the date that is six months and one day
following Termination of Executive’s Employment.



--------------------------------------------------------------------------------

(b) As an additional severance benefit, the Company will provide Executive with
up to nine (9) months of continued coverage pursuant to COBRA under the
Company’s group health plan at the level of benefits (whether single or family
coverage) previously elected by Executive immediately before the Termination of
Executive’s Employment and to the extent that Executive elects to continue
coverage during such 9-month period.

3.2 Parachute Payments. Notwithstanding the foregoing, if the total payments and
benefits to be paid to or for the benefit of Executive under this Agreement
would cause any portion of those payments and benefits to be “parachute
payments” as defined in Code Section 280G(b)(2), or any successor provision, the
total payments and benefits to be paid to or for the benefit of Executive under
this Agreement shall be reduced by the Company to an amount that would not cause
any portion of those payments and benefits to constitute “parachute payments.”

4. Withholding; Subsequent Employment.

4.1 Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state and local laws and
regulations.

4.2 Offset. The amount of any payment provided for in this Agreement shall not
be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Executive as the result of employment by another employer
after termination.

5. Other Agreements. If cash severance pay is payable to Executive under this
Agreement, cash severance pay shall not be payable to Executive under any other
agreement with the Company in effect at the time of termination (including but
not limited to any employment agreement, but excluding for this purpose any
stock option, stock appreciation right, restricted stock, restricted stock unit,
performance share, performance unit or other similar award agreement that may
provide for accelerated vesting or related benefits).

6. Definitions.

6.1 Termination of Executive’s Employment. Termination of Executive’s Employment
means that (i) the Company has terminated Executive’s employment with the
Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.4), or
(ii) Executive, by written notice to the Company, has terminated his employment
as a result of a requirement by the Company (including any subsidiary of the
Company) that he accept a position requiring a relocation of greater than
twenty-five (25) miles from his current work location or a position of less
total compensation (i.e. base salary plus bonus target). A Termination of
Executive’s Employment is intended to mean a termination of employment which
constitutes a “separation from service” under Code Section 409A.

 

2



--------------------------------------------------------------------------------

6.2 Cause. Termination of Executive’s Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive’s reasonably assigned duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to
Executive by the Board of Directors, the Chief Executive Officer or the
President of the Company which specifically identifies the manner in which the
Board of Directors believes that Executive has not substantially performed
Executive’s duties or (b) the willful engaging by Executive in illegal conduct
which is materially and demonstrably injurious to the Company. No act, or
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive without reasonable belief that Executive’s
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board of Directors shall be conclusively presumed to be
done, or omitted to be done, by Executive in the best interests of the Company.

6.3 Change of Control. A Change of Control shall mean that one of the following
events has taken place:

(a) The shareholders of the Company approve one of the following:

(i) Any merger or statutory plan of exchange involving the Company (“Merger”) in
which the Company is not the continuing or surviving corporation or pursuant to
which Common Stock would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of Common Stock
immediately prior to the Merger continue to represent more than 50 percent of
the voting securities of the surviving corporation after the Merger; or

(ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.

(b) A tender or exchange offer, other than one made by the Company, is made for
Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing more than 50 percent
of the voting power of outstanding securities of the Company.

(c) The Company receives a report on Schedule 13D of the Exchange Act reporting
the beneficial ownership by any person, or more than one person acting as a
group, of securities representing more than 50 percent of the voting power of
outstanding securities of the Company, except that if such receipt shall occur
during a tender offer or exchange offer described in (b) above, a Change of
Control shall not take place until the conclusion of such offer.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

 

3



--------------------------------------------------------------------------------

6.4 Disability. “Disability” means Executive’s absence from Executive’s
full-time duties with the Company for 180 consecutive days as a result of
Executive’s incapacity due to physical or mental illness, as determined by
Executive’s attending physician and in accordance with the Company’s Medical
Leave of Absence Policy, unless within 30 days after notice of termination by
the Company following such absence Executive shall have returned to the
full-time performance of Executive’s duties. This Agreement does not apply if
the Executive is terminated due to Disability.

7. Successors; Binding Agreement. This Agreement shall be binding on and inure
to the benefit of the Company and its successors and assigns. This Agreement
shall inure to the benefit of and be enforceable by Executive and Executive’s
legal representatives, executors, administrators and heirs.

8. Entire Agreement. The Company and Executive agree that the foregoing terms
and conditions constitute the entire agreement between the parties relating to
the termination of Executive’s employment with the Company under the conditions
described in Section 3.1, that this Agreement supersedes and replaces any prior
agreements relating to the matters covered by this Agreement, and that there
exist no other agreements between the parties, oral or written, express or
implied, relating to any matters covered by this Agreement.

9. Resignation of Corporate Offices; Reasonable Assistance. Executive will
resign Executive’s office, if any, as a director, officer or trustee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Executive serves as such at the request of the Company, effective as of
the date of termination of employment. Executive further agrees that, if
requested by the Company or the surviving company following a Change of Control,
Executive will continue his employment with the Company or the surviving company
for a period of up to six months following the Change of Control in any capacity
requested, consistent with Executive’s area of expertise, provided that
Executive receives the same salary and substantially the same benefits as in
effect prior to the Change of Control. Executive agrees to provide the Company
such written resignation(s) and assistance upon request and that no severance
will be paid until after such resignation(s) or services are provided.

10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.

11. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Executive and the Company.

12. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

 

4



--------------------------------------------------------------------------------

13. Code Section 409A. This Agreement and the severance pay and other benefits
provided hereunder are intended to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of the Agreement to the
contrary, the Agreement shall be interpreted and construed consistent with this
intent. Notwithstanding any provision of the Agreement to the contrary, the
Agreement shall be interpreted and construed consistent with this intent,
provided that the Company shall not be required to assume any increased economic
burden in connection therewith. Although the Company intends to administer the
Agreement so that it will comply with the requirements of Code Section 409A, the
Company does not represent or warrant that the Agreement will comply with Code
Section 409A or any other provision of federal, state, local, or non-United
States law. Neither the Company, its subsidiaries, nor their respective
directors, officers, employees or advisers shall be liable to Executive (or any
other individual claiming a benefit through Executive) for any tax, interest, or
penalties Executive may owe as a result of compensation paid under the
Agreement, and the Company and its subsidiaries shall have no obligation to
indemnify or otherwise protect Executive from the obligation to pay any taxes
pursuant to Code Section 409A.

14. Costs and Attorneys’ Fees. In the event of any administrative or civil
action brought by Executive to enforce the provisions of this Agreement, the
Company shall pay Executive’s reasonable attorneys’ fees through trial and/or on
appeal. The payment or reimbursement of expenses described in this Section 14
shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other year
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit. If any such payment or reimbursement would be
deemed to be a deferral of compensation not exempt from the provisions of Code
Section 409A and would be considered a payment upon a separation from service
for purposes of Code Section 409A, and Executive is determined to be a
“specified employee” under Code Section 409A, then any such payment or
reimbursement shall be delayed until the date that is the earlier to occur of
(i) Executive’s death or (ii) the date that is six months and one day following
the date of the Termination of Executive’s Employment (the “Delay Period”). Upon
the expiration of the Delay Period, the payments delayed pursuant to this
Section 14 shall be paid to Executive in a lump sum, and any remaining payments
due under this Section 14 shall be payable in accordance with their original
payment schedule.

15. Prohibition on Acceleration of Payments. The time or schedule of any payment
or amount scheduled to be paid pursuant to the terms of this Agreement may not
be accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 

RADISYS CORPORATION     By:   /s/    Scott Grout       /s/    John Major   Scott
Grout, President and CEO       John Major

 

5



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Parties.

The parties to Release of Claims (hereinafter “Release”) are John Major and
RadiSys Corporation, an Oregon corporation, as hereinafter defined.

1.1 Executive and Releasing Parties.

For the purposes of this Release, “Executive” means John Major, and “Releasing
Parties” means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.

1.2 The Company and the Released Parties.

For the purposes of this Release the “Company” means RadiSys Corporation, an
Oregon corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

 

2. Background And Purpose.

Executive was employed by the Company. Executive’s employment is ending
effective                      under the conditions described in Section 3.1 of
the Executive Change of Control Agreement (“Agreement”) by and between Executive
and the Company dated                     , 2008.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.

 

3. Release.

In consideration for the payments and benefits set forth in Section 3.1 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to obligations and/or claims arising from the Agreement or any
other document or oral agreement relating to employment compensation, benefits,
severance or post-employment issues. Executive, for and on behalf of the
Releasing Parties, hereby releases the Released Parties from any and all claims,
demands, actions, or causes of action, whether known

 

A-1



--------------------------------------------------------------------------------

or unknown, arising from or related in any way to any employment of or past
failure or refusal to employ Executive by the Company, or any other past claim
that relates in any way to Executive’s employment, compensation, benefits,
reemployment, or application for employment, with the exception of any claim
Executive may have against the Company for enforcement of the Agreement. This
Release includes any and all claims, direct or indirect, which might otherwise
be made under any applicable local, state or federal authority, including but
not limited to any claim arising under state statutes dealing with employment,
discrimination in employment, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Family and
Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order 11246, the
Rehabilitation Act of 1973, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, the Oregon Fair
Employment Practices Act, OR ST Section 659.030 et seq., Oregon wage and hour
laws, OR ST Section 652.010 et seq., the Oregon Family Leave Act, OR ST
Section 659A.150 et seq., state wage and hour statutes, all as amended, any
regulations under such authorities, and any applicable contract (express or
implied), tort, or common law theories. Further, Executive, for and on behalf of
the Releasing Parties, waives and releases the Released Parties from any claims
that this Release was procured by fraud or signed under duress or coercion so as
to make the Release not binding. Executive is not relying upon any
representations by the Company’s legal counsel in deciding to enter into this
Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.

3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:

(a) this Release is worded in an understandable way;

(b) claims under the ADEA that may arise after the date of this Release are not
waived;

(c) the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Executive was already
undisputedly entitled;

(d) Executive has been advised to consult with an attorney prior to executing
this Release and has had sufficient time and opportunity to do so;

(e) Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA claims covered by this Release

 

A-2



--------------------------------------------------------------------------------

within seven (7) days from the date Executive executes this Release. Notice of
revocation must be in writing and received by RadiSys Corporation, 5445 NE
Dawson Creek Drive, Hillsboro, Oregon 97124 Attention: Vice President, Human
Resources within seven (7) days after Executive signs this Release;

(f) any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

3.2 Reservations Of Rights.

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

3.3 No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

 

4. Effective Date.

The “Effective Date” of this Release shall be the eighth day after it is signed
by Executive.

 

5. No Disparagement.

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about the Company or the Released Parties. The Company should
report to Executive any actions or statements that are attributed to Executive
that the Company believes are disparaging. The Company may take actions
consistent with breach of this Release should it determine that Executive has
disparaged or made false or adverse statements about the Company or the Released
Parties.

The Company agrees that henceforth the Company’s officers and directors will not
disparage or make false or adverse statements about Executive. Executive should
report to the Company any actions or statements that are attributed to the
Company’s officers and directors that Executive believes are disparaging.
Executive may take actions consistent with breach of this Release should it
determine that the Company’s officers and directors have disparaged or made
false or adverse statements about Executive.

 

6. Confidentiality, Proprietary, Trade Secret And Related Information.

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable

 

A-3



--------------------------------------------------------------------------------

law, the Company reserves the right to enforce the terms of Executive’s Employee
Agreement with the Company and any section(s) therein. Should Executive,
Executive’s attorney or agents be requested in any judicial, administrative, or
other proceeding to disclose confidential, proprietary or trade secret
information Executive learned as an employee of the Company, Executive shall
promptly notify the Company of such request by the most expeditious means in
order to enable the Company to take any reasonable and appropriate action to
limit such disclosure.

 

7. Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

 

8. Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
6 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

 

9. Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

10. References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

 

11. Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

 

A-4



--------------------------------------------------------------------------------

12. Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.

 

       Dated:      John Major      

 

STATE OF OREGON

   )       )ss.   

County of                     

   )   

Personally appeared the above named John Major and acknowledged the foregoing
instrument to be his voluntary act and deed.

 

   Before me:                  NOTARY PUBLIC - OREGON         
My commission expires:                             

 

RADISYS CORPORATION     By:         Dated:     Its:            

On Behalf of RadiSys Corporation and

“Company”

     

 

A-5